Exhibit 10.1

 



ServiCes Agreement

 

THIS SERVICES AGREEMENT (this "Agreement"), is entered into effective as of
December 5, 2013, by and between Net Element International, Inc., a Delaware
corporation ("Customer"), and K 1 Holding Limited, a company organized under the
laws of British Virgin Islands (hereinafter, collectively "Consultant"):

 

 

 

R E C I T A L S

 

WHEREAS, the parties hereto desire to hereby memorialize their agreement and
understanding with respect to certain services (as described in this Agreement)
which Consultant has agreed to provide to Customer.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and undertakings therein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Consultant and Customer agree as follows:

 

1.            Services. Consultant agrees to provide, and Customer agrees to
accept, the following services:

 

(i)           Investor relations services to Customer and its affiliates outside
the United States;

 

(ii)           assist Customer and its affiliates in negotiations and
maintaining their relationship with OJSC Mobile TeleSystems, OJSC VimpelCom
(a/k/a Beeline), OJSC Megafon or their respective affiliates; and

 

(iii)          make introductions, as reasonably requested by Customer, to
further business development of Music1, LLC, a limited liability company
organized under the laws of the Russian Federation.

 

2.            Method of Performing Services. Consultant shall have the right to
determine the method, details, and means of performing the work to be performed
for Customer. Customer shall, however, be entitled to exercise general power of
control over the results of work performed by Consultant to assure satisfactory
performance, including the right to inspect, the right to stop work, the right
to make suggestions or recommendations as to the details of the work, and the
right to propose modifications to the work. Customer and Consultant shall
develop appropriate administrative procedures for coordinating with each other.

 

3.            Term. The term of this Agreement shall commence on the date set
forth above and shall continue through the second (2nd) anniversary of the date
hereof.

 

4.            Consideration. As consideration for Consultant's services
hereunder, subject to Section 5 below, Consultant shall be entitled to such
number of shares of (the "Shares") of common stock of Customer and on such terms
and conditions as set forth in that certain Letter Agreement, dated as of the
date hereof, among Consultant, Customer and TGR Capital, LLC, a Florida limited
liability company.

 

5.            Taxes. As an independent contractor, Consultant shall pay and
report all U.S and foreign taxes applicable to Consultant.

 

6.            Restrictions. Consultant acknowledges that in order to perform the
services called for in this Agreement, it shall be necessary for Customer to
disclose to Consultant certain Trade Secret(s) of Customer. Consultant agrees
that it shall not disclose, transfer, use, copy, or allow access to any such
Trade Secrets to any third parties, except as authorized by Customer. As used
herein, the term "Trade Secret(s)" shall mean any scientific, technical or
market data, information, design, process, procedure, formula, or improvement
that is commercially valuable to Customer.

 



 

 

 

7.            Ownership of Work Product. All Work Product shall be considered
work(s) made by Consultant for hire for Customer and shall belong exclusively to
Customer and its designees. If by operation of law any of the Work Product,
including all related information and/or intellectual property rights, is not
owned in its entirety by Customer automatically upon creation thereof, then
Consultant agrees to assign, and hereby assigns, to Customer and its designees
the ownership of such Work Product, including all related information and/or
intellectual property rights. As used herein, the term "Work Product" shall mean
any programming, documentation, data compilations, reports, and any other media,
materials, or other objects produced as a result of Consultant's work or
delivered by Consultant in the course of performing that work.

 

8.            Incidents and Further Assurances. Customer may obtain and hold in
its own name copyrights, registrations, and other protection that may be
available to the Consultant. Consultant agrees to provide any assistance
required to perfect such protection. Consultant agrees to take sure further
actions and execute and deliver such further agreements and other instruments as
Customer may reasonably request to give effect to this Section.

 

9.            No Conflict. Consultant represents and warrants that it has no
obligations to any third party which will in any way limit or restrict its
ability to perform consulting services to Customer hereunder. Consultant agrees
that it will not disclose to Customer, nor make use in the performance of any
work hereunder, any trade secrets or other proprietary information of any third
party, unless Consultant may do so without Consultant or Customer incurring any
obligation (past or future) to such third party for such work or any future
application thereof.

 

10.           Governing Law. This Agreement shall be governed and construed in
all respects in accordance with the laws of the State of Florida, without regard
to its conflicts or choice of laws.

 

11.           Independent Contractors. The parties hereto are and shall be
independent contractors to one another, and nothing herein shall be deemed to
cause this Agreement to create an agency, partnership, or joint venture between
the parties hereto. Nothing in this Agreement shall be interpreted or construed
as creating or establishing the relationship of employer and employee between
Customer and either Consultant or any employee or agent of Consultant.

 

12.           Entire Agreement; Counterparts. This Agreement constitutes the
entire agreement of the parties hereto and supersedes all prior representations,
proposals, discussions, and communications, whether oral or in writing. This
Agreement may be modified only in writing and shall be enforceable in accordance
with its terms when signed by the party sought to be bound. This Agreement may
be executed and delivered by facsimile in counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument.

 

[Signatures are on next page]

 

2

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives, on the date and year first
above-written.

 

 



CUSTOMER:

 

Net Element International, Inc.

 



By: /s/ Oleg Firer   Name: Oleg Firer   Title: CEO  

 



 

 

 

CONSULTANT:

 

 

K 1 Holding Limited, a company organized under the laws of British Virgin
Islands

 

By: /s/ Andreas Moustras       Name: Andreas Moustras       Title: Director    
 

 

 



3

